Citation Nr: 9922273	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  97-29 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from September 1948 to January 
1950, and from October 1950 to August 1951.

This appeal to the Board of Veterans' Appeals (the Board) is 
from a January 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The RO determined that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for a back disorder.


FINDINGS OF FACT

1.  The RO denied reopening the claim for service connection 
for a back disorder when it issued an unappealed rating 
decision in June 1995.  

2.  Evidence submitted since the final unappealed June 1995 
rating decision is duplicative or cumulative, does not bear 
directly and substantially upon the issue at hand, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the June 1995 decision wherein the 
RO denied the veteran's application to reopen a claim of 
entitlement to service connection for a back disorder is not 
new and material, and the veteran's claim for that benefit is 
not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

To justify a reopening of a claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in context of all the 
evidence, both old and new, would change the outcome.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

The evidence is "new" when it is not cumulative of evidence 
of record, and is not "material" when it could not possibly 
change the outcome of the case.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991).

"Material" evidence is evidence which is relevant to and 
probative of the issue at hand and, which, furthermore, when 
reviewed in context of all the evidence of record, both old 
and new, would change the outcome of the case.  Smith v. 
Derwinski, 1 Vet. App. 171 (1992).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.  

First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Second, if the evidence is new and material the Board must 
reopen the claim and review all of the evidence of record to 
determine the outcome of the claim on the merits.

The first step involves three questions: 

(1) Is the newly presented evidence "new" (not of record at 
the time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record)? 

(2) Is it "probative" of the issue at hand? 

(3) If it is new and probative, then, in light of all the 
evidence of record, is there a reasonable possibility that 
the outcome of the claim on the merits would be changed?

However, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that the Court impermissibly ignored 
the definition of "material evidence" adopted by the 
Department in 38 C.F.R. § 3.156 and without sufficient 
justification or explanation, rewrote the regulation to 
require, with respect to newly submitted evidence, that 
"there must be a reasonable possibility that new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome.  See, Colvin v. Derwinski, op. 
cit.  

The Federal Circuit held invalid the Colvin test for 
materiality as it was more restrictive than 38 C.F.R. § 
3.156(a).

In Elkins v. West, 12 Vet. App 209 (1999) the Court 
essentially held that the recent decision of the Federal 
Circuit in Hodge required the replacement of the two-step 
test in Manio with a three step test.  

Under the Elkins test, the Secretary must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening, the Secretary 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

Service connection may be established for disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty, or for aggravation of 
preexisting injuries suffered or disease contracted in line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 1991).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the new and material evidence needed to 
complete his claim.  Graves v. Brown, 8 Vet. App. 522, 525 
(1995).

This obligation depends upon the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz, op. cit.  But 
a lay witness is not capable of offering evidence requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by the examiner, does not 
constitute "competent medical evidence" 
satisfying Grottveit v. Brown, 5 Vet. 
App. 91 (1993) requirement.  

Such evidence cannot enjoy the 
presumption of truthfulness accorded by 
Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995) (as to determination of well 
groundedness) and Justus v. Principi, 3 
Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and 
material evidence for the purposes of 
reopening a claim), because a medical 
professional is not competent to opine as 
to matters outside the scope of his or 
her expertise, and a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional."

The Board is not bound to accept medical opinions which are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 69 
(1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, op. cit.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


The RO has fulfilled its obligation under section 5103(a) in 
its rating decision, and statement of the case in which it 
informed the veteran of the reasons his claim had been 
denied.  Also, by this decision, the Board informs the 
veteran of the type of new and material evidence needed to 
reopen his claim.  Unlike Graves, the veteran in this case 
has not put VA on notice of the existence of specific 
evidence that may be both new and material, and sufficient to 
reopen his claim for service connection.

Factual Background

Multiple original service medical records are in the file 
reflecting that in May 1951, the veteran was hospitalized for 
the care of residuals of having been thrown against a tank 
wall.  While he was noted to have abrasions of the right 
chest wall, right leg and left buttock, there was no mention 
of back injury in any of those records, nor of back 
complaints or clinical findings in those or any other service 
records including on the examination at separation in August 
1951.

The veteran applied for VA care in 1953; the nature of such 
care is not identified.

On VA examination in March 1954, the veteran reported a 
history of some back trouble but did not reference it to any 
inservice injury or incident.  On examination, there were no 
pertinent back abnormalities.

Numerous private treatment records are in the file showing 
care for various problems in the 1980's.  

On one such report dated in 1982, the veteran said that he 
had had an injury to his lower back in 1951; no other 
specifics were given.  

In one private care report dated in June 1984, the veteran 
was said to have been laid off in June 1984 after having hurt 
his back.  A more comprehensive report to his employer at 
that time indicated that he had been lifting a diesel head 
from a workbench to the floor on June 14, 1984 and felt a pop 
in his back.  

The veteran also gave a history of having had an injury in 
Daytona Beach, Florida in 1979, where he received X-rays 
which were negative, and after which he had had no surgery.  
On examination, he was diagnosed by WSH, M.D., as having 
lumbosacral strain.  The examiner noted that the injury had 
occurred on the date he had been laid off and it was unclear 
whether he had been discharged from employment prior to the 
injury to his back. 

On VA examination in 1986, the veteran reported that in 
addition to the other inservice injuries, he had hurt his 
back in service in a "fall", details of which were not given.  
There was no mention of the tank incident.  Lumbosacral X-
rays showed degenerative changes.

In numerous documents dated in and since the mid 1980's, the 
veteran described the 1951 alleged inservice tank incident at 
great length, to include details of his various injuries 
which he said included back and serious leg trauma.

The veteran testified at a personal hearing held at the RO in 
November 1986.  He also submitted various media accounts of 
purported systemic VA and governmental problems.  

In September 1987 the Board considered the claim for service 
connection for residuals of an inservice back injury.  Of 
record at that time were all of the aforementioned documents 
including service and post-service clinical reports and the 
veteran's numerous statements with regard his alleged tank 
incident in service.  

The Board concluded that although the veteran had experienced 
some tank-related injuries in service (for which he already 
had service connection), there was no evidence that he 
injured his back at that time, nor that any of his post-
service back problems were in any way related to service or 
any incident therein.



After the Board decision in 1987, the veteran submitted more 
media discussions of various governmental problems without 
identifying a relevance of these to his claim, alleged 
inservice injuries, residuals of service injury, etc.

In a rating action by the RO in June 1995, additional 
(alternative or collateral) service medical records were 
considered.  

Specifically, the National Personnel Records Center had 
obtained summary reports of sick call notations, etc., 
reflecting that the veteran was in fact seen in service in 
May 1951 for residuals of the tank incident.  These documents 
are entirely corroborative of the original and much more 
extensive and detailed clinical records already in the file.

The veteran did not file a timely appeal with the June 1995 
RO rating action.  

In November 1996, the veteran's representative filed a claim 
on his behalf to reopen.

At that time, introduced into the evidence was a statement by 
a former service comrade recalling the nature of the tank 
incident in service.  

The veteran also submitted numerous private and VA clinical 
reports reflecting that he had continued since the 1980's to 
have what are now serious low and cervical back problems.

A statement is of record from one VA examiner, dated in April 
1998, that the veteran had reported a history of back trauma 
1951, and opining that "(t)his certainly is the cause of the 
degenerative joint disease involving the patent's back and 
subsequent pain".  

Analysis

The veteran seeks to reopen his claim for service connection 
for a back disorder which the RO last denied in 1995.  The 
claim may not be reopened and allowed unless new and material 
evidence has been presented.  

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.

Review of the RO's 1995 decision shows, in essence, that it 
found that the service medical records still revealed no 
complaints, treatment, or diagnosis of a back disorder, and 
that any post-service back disorder was not due to service.  
There was acknowledged an incident in service in 1951, along 
with a total absence of inservice back problems, or any 
medical nexus between postservice back complaints and 
anything of service origin.

The evidence at that time included considerable and rather 
detailed original service medical reports relating to a tank 
incident in 1951.  In each of the adjudicative determinations 
in this case, it has been noted that there is no question but 
that such an incident took place.  However, then, and more 
particularly since, the veteran's more recently recalled 
delineations of what took place at the time of that tank 
incident in 1951 and what injuries he received (i.e., with 
regard to his back) as a result are at considerable variance 
with the actual reports of the incident, and more 
specifically, the clinical records showing his medical care 
thereafter. 

In this regard, it is significant to note that the original 
records, which were in fact present at the time of the 
earlier prior RO and Board decisions, were indeed entirely 
corroborated by the collateral records found and addressed in 
the 1995 rating action.  In essence, none of these records 
confirm the veteran's allegations in that regard.  

The veteran's opinions as to his having injured his back in 
1951 as it relates to the nature of such back injuries, 
and/or that his current back problems are related thereto, 
are precluded as being neither based on medical knowledge 
(see, Espiritu, Grottveit, etc.); nor are they credible in 
the light of the other objective documentation of record.  
(see, i.e., Culver).

The veteran has also submitted a statement from a service 
comrade which delineates his recollection of the tank 
incident.  Again, while the comrade is undoubtedly 
endeavoring to be of genuine assistance to the veteran with 
regard to his claim and the Board does not doubt his 
sincerity in that regard, these recollections as to the 
veteran's alleged back injuries are not provided as a medical 
expert, which he is not shown to be, and are otherwise simply 
not in keeping with the original contemporaneous 
documentation which was and remains clearly of record.  

It is also significant to note that the veteran's and a 
service comrade's opinions as to the etiology of a current 
back problems are of minimal probative value as they are not 
shown to have the medical credentials requisite to offer a 
competent medical opinion as to causation and/or diagnosis 
which is, after all, the basic element required for their 
recollections now to have significant impact in contrast to 
the other and universally contrary evidence of record.   
Grottveit, Espiritu.

Finally, the veteran has introduced as "new and material" an 
opinion by a VA physician dated in April 1998 to the effect 
that the veteran had given a history of back injury in 1951, 
and that this was undoubtedly the cause of his degenerative 
joint disease at present.

This opinion is exactly the sort which does not fulfill the 
requirements specifically set out above as satisfying 
Grottveit, nor does it enjoy the presumption of truthfulness 
accorded by Robinette, and most particularly, Justus cases, 
which specifically find that as to determination of whether 
there is new and material evidence for the purposes of 
reopening a claim, a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional."

Furthermore, the Board is not bound to accept medical 
opinions which are based on history supplied by the veteran 
where that history is unsupported by the medical evidence 
pursuant to Black, Swann, Reonal and Guimond cases.  In that 
regard, the Board would parenthetically note that in the 
history given by the veteran to that physician, he failed to 
mention that he had also had one or more post-service 
industrial accidents over the years, all of which are 
demonstrated in the clinical record and several of which 
caused residual back problems.     

In any event, the Board finds that new and material evidence 
has not been submitted to warrant reopening the veteran's 
claim for service connection.  

The specified basis of the RO's 1995 denial is not changed 
materially by the additional data which are without competent 
medical evidence of present back disabilities with a nexus to 
active service.  The collateral service medical records 
reviewed at that time, which have been referenced in various 
contexts since then, were a duplicate of what was already of 
record in both substance and form.  

As for the additional evidence submitted since that time, and 
for the foregoing reasons, the Board notes that the added 
evidence is not new and material as it does not bear directly 
and substantially on the specific matters under 
consideration, is cumulative and/or redundant, and by itself 
or in combination with the other evidence, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.  

As the Board noted earlier, the Court recently announced a 
three step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim, and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record and lastly, if the claim 
is well grounded, VA must proceed to evaluate the merits of 
the claim, but only after ensuring that the duty to assist 
has been fulfilled.  Winters v. West, 12 Vet. App 203 (1999); 
Elkins v. West, 12 Vet. App 209 (1999). 

Accordingly, in view of the fact that new and material 
evidence has not been submitted to reopen the veteran's claim 
for entitlement to service connection for a back disorder, 
the first element has not been met.  No further analysis of 
the application to reopen the claims is appropriate.  Butler 
v. Brown, 9 Vet. App. at 171 (1996).


ORDER

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
back disorder, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

